ANTOON, Judge,
dissenting.
I respectfully dissent. In my view, the facts in this ease do not justify a modification of custody under the best interest of the children standard. Section 61.13(4)(e), Florida Statutes (1995), provides the trial court with several options with regard to the imposition of sanctions on a parent who fails to honor the other parent’s visitation rights, the most drastic of which is a change in primary residence or custody of the children. However, this extreme sanction cannot be imposed unless the change in custody is also in the best interest of the children. Here, the mother failed to sustain her burden of proving that changing the children’s primary residence is in their best interest. Accordingly, I would reverse. See Williams v. Williams, 676 So.2d 493 (Fla. 5th DCA 1996); Tucker v. Greenberg, 674 So.2d 807 (Fla. 5th DCA 1996).